Citation Nr: 0804932	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

4.  Entitlement to service connection for a skin condition, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.  He served in Vietnam from August 1966 to August 1967.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for psoriasis and confirmed and continued the 
Boston, Massachusetts RO's previous denial in December 2003 
for PTSD and hearing loss.

In the December 2003 rating decision, the RO denied the 
veteran's claim for hearing loss on the basis that the 
material submitted was not new and material.

The Board notes that in a March 1999 decision, the RO denied 
entitlement to service connection for hearing loss.  

In the July 2004 rating decision, the RO appeared to consider 
the claim of entitlement to service connection for hearing 
loss on the merits without considering whether new and 
material evidence had been submitted.  The Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 Fed. Cir. 1366 (Fed. Cir. 2001).

During the pendency of this appeal, the veteran's claims file 
was transferred back to the jurisdiction of the Boston, 
Massachusetts RO, which has certified the case for appellate 
review. 

The issues of  entitlement to service connection for hearing 
loss, entitlement to service connection for PTSD and 
entitlement to service connection for psoriasis claimed as a 
skin condition secondary to herbicide exposure are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied 
entitlement to service connection for hearing loss.  The 
veteran did not file a timely appeal with respect to this 
issue. 

2.  Evidence received since the March 1999 rating decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The March 1999 rating decision which denied entitlement 
to service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103. (2007).

2.  Evidence received since the March 1999 decision is new 
and material and the claim of entitlement to service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Analysis

A March 1999 rating decision denied service connection for 
hearing loss on the basis that the veteran's entrance and 
separation examinations showed no findings regarding hearing 
loss.  At that time the veteran had not reported in-service 
noise exposure and service treatment records did not contain 
any reports referable to hearing loss.  The veteran did not 
appeal the March 1999 rating decision within a year, and it 
is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for hearing loss.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in April 2003.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the March 1999 decision includes a 
September 2003 letter from a VA Otolaryngologist that stated 
that the veteran reported a history of noise exposure as a 
helicopter machinist in the Army.  The veteran also 
experienced blast noises from incoming artillery at Quin 
Nhon.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The VA Otolaryngologist's statements pertain to the 
previously unestablished element of in service injury, namely 
noise exposure.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  
Therefore, new and material evidence has been submitted and 
the claim for service connection for hearing loss is 
reopened.   


ORDER

New and material evidence has been submitted and the claim 
for service connection for hearing loss is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's hearing loss, the VA 
Otolaryngologist's stated in his September 2003 letter that 
the veteran reported a continuity of hearing loss since noise 
exposure in service.  The veteran is competent to report in-
service noise exposure and a continuity of symptomatology.  
Buchanon v. Nicholson, supra; Charles v. Principi, supra.  
The record shows that he served as a machinist, suggesting 
noise exposure in service.  An examination is needed to 
determine whether he has current hearing loss related to 
service.

Regarding the veteran's claim for service connection for a 
skin condition secondary to herbicide exposure, the veteran 
has a current diagnosis of psoriasis.  Service medical 
records demonstrate that the veteran was treated for a rash 
in April 1967.  In a July 2003 statement, the veteran 
reported a continuity of skin lesions that he first noted in 
service.

An examination is needed so that a medical professional can 
express an opinion based on a review of the record and 
consideration of a complete history as to whether there is a 
current skin disorder related to service. 

Regarding the veteran's PTSD claim, service connection for 
PTSD requires a current medical diagnosis of PTSD, medical 
evidence of a nexus between current symptomatology and the 
specific claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (unless the evidence shows that the veteran 
participated in combat and the stressor is combat related).  
38 C.F.R. 3.304(f) (2007).

The competent medical evidence shows that the veteran was 
diagnosed as having PTSD on a July 2003 examination for VA.  
The diagnosis was based on the veteran's experiences in 
Vietnam.  These experiences, as reported on the examination, 
included being shelled within three hours after arriving at a 
make shift barracks outside of Saigon, receiving frequent 
mortar attacks after being sent to Qui Nhon, hearing missiles 
being fired overhead from Navy ships, running over two 
Vietnamese men, and just stepping out of a bar before a 
grenade was thrown into it.  

The veteran claims that he has PTSD which is the result of 
service related stressors.  Specifically, the veteran claims 
that when he served in the 406 Transportation Company, 14th 
Battalion in Quin Nhon his unit received incoming fire on 
many occasions.  He reported that he could hear projectiles 
whistling over his head every day.  He reported that he was 
the head truck driver in a convoy and ran over two enemy 
soldiers.  In March 2007, the RO informed the veteran of the 
need to provide specific dates for the reported stressors.  
The veteran responds with some information in April 2007, but 
said that "this event" was never recorded.  It is unclear 
what "event" he was referring too.  The veteran was not 
advised that further information was required.

It appears that the veteran had reported dates for some of 
the reported stressors.  For instance the record shows that 
he entered Vietnam in August 1966, and that he reported 
receiving incoming mortars on the day of his arrival.  It is 
also possible that unit records such as histories or lessons 
learned could provide evidence of incoming fire.  The 
veteran's presence with the unit at the time such attacks 
occurred would corroborate his statement that he experienced 
such attacks personally.  A stressor need not be corroborated 
in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records)) has not yet been 
contacted.  

In order to attempt to verify the stressor incidents 
described by the veteran, the Agency of Original Jurisdiction 
needs to contact the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Research of Unit Records)).  VA has 
a duty to seek relevant federal records which are adequately 
identified.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran a VA audiology 
examination in order to determine whether 
he has a hearing loss disability, and if 
so, the etiology of that disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After the 
completion of the examination and review 
of the record, the examiner should 
provide an opinion as to whether it as 
likely as not (50 percent probability or 
more) that current hearing loss 
disability is the result of noise 
exposure in service.  The examiner should 
provide a rationale for the opinion.   

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a skin condition related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record, the examiner should answer 
the following questions: 1) does the 
veteran have a current skin condition?  
2) If the veteran is found to have a 
current skin condition, is it at least as 
likely as not (50 percent or greater 
probability) that the current skin 
condition had its onset in service or is 
the result of a disease or injury in 
active service?

3.  The Agency of Original Jurisdiction 
(AOJ) should contact JSRRC or other 
appropriate source, and request 
supporting evidence of the claimed 
stressors as provided by the veteran.  If 
additional information is needed to 
complete this request, the veteran should 
be so advised of the specific information 
needed.  The claimed stressors include 
being mortared in August 1966 after 
arriving in the Saigon area, an episode 
in January or February 1967 in Chu Lai 
where the veteran reported that as the 
head truck driver in a convoy he ran over 
two Vietnamese men, and being repeatedly 
mortared.  

Additionally, ask JSRRC if it is possible 
to provide unit records such as history 
of operations or lessons learned for the 
406 Transportation Company, 14th 
Battalion from August 1966 to August 1967 
that would tend to show that the 
veteran's base came under mortar fire.  

4.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


